DETAILED ACTION
This office action is in response to amendment filed on 3/5/2021.
Claims 1, 6 and 11 are amended.
Claims 1 – 15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8 and 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto et al (US 20100124241, prior art part of IDS dated 6/26/2019, hereinafter Hiramoto), in view of Cai et al (US 20190034239, hereinafter Cai).

As per claim 1, Hiramoto discloses: A node device comprising: a processor; and a synchronization circuit including: 
a plurality of registers configured to store respective data of a plurality of processes that are generated by the processor; (Hiramoto [0106]: “The number of input data registers 841 and the number of output data registers 847 are two or more each”; [0119]: “In the reduction operation unit 84, the input data register 841 temporarily stores inputted data ("write data" illustrated in FIG. 10) transmitted from the CPU 3 and subjected to reduction operation, and inputs the stored data as "read data" to the storage device 844 through the multiplexer 842 according to a designation from the controller 821. Data from the CPU 3, as described above, is inputted at the start of a reduction operation”.)
a reduction operator configured to execute a reduction operation on the data of the plurality of processes and data of other processes generated in another node device, to generate an operation result of the reduction operation; (Hiramoto [0099]: “a reduction operation device 8 is set in the node 1 which configures a computer network illustrated in FIG. 1”; [0104]: “First target data subjected to a reduction operation is inputted from the setting processor 31 of the CPU 3 to the input data register 841 as write data, and inputted from the input data register 841 to the multiplexer 842 as read data. Second target data subjected to a reduction operation is inputted as a packet from the network 2 through a receiving device 81, extracted from the packet, and inputted to the multiplexer 842”; [0109]: “The setting processor 31 transmits data to be arithmetically operated to the reduction operation device 8 at the start of reduction operation through the system controller 5, and receives a reduction operation result from the reduction operation device 8. The reduction operation device 8 communicates with a reduction operation device of another node through the network 2 (illustrated as a "Network"), and performs a reduction operation based on the communication”.)
and a controller configured to collectively notify of a completion of the reduction operation to the plurality of processes when the operation result is generated. (Hiramoto [0105]: “On the other hand, a result of the reduction operation is outputted from the demultiplexer 846 to the output data register 847 as write data and outputted as read data from the output data register 847 to the setting processor 31. A result of the reduction operation is outputted from the demultiplexer 846 to a transmitting device 83 and transmitted from the transmitting device 83 to the network 2 as a pocket.”)
Hiramoto did not explicitly disclose:
wherein the plurality of processes -each mapped with the plurality of registers;
However, Cai teaches:
wherein the plurality of processes -each mapped with the plurality of registers; (Cai [0048]: “a CPU with dynamic thread mapping includes a set of multiple cores, each of the multiple cores includes multiple threads and a set of registers for each of the multiple threads. The set of registers monitor in-flight memory requests by each respective thread to record, the number of loads from and stores to memory”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Cai into that of Hiramoto in order to have the plurality of processes -each mapped with the plurality of registers. Cai teaches that allowing multiple registers for each of the threads would result in optimization of the SMT scheduling by reducing the overhead of SMT, thus the combination would enhance the overall appeals of all references.

As per claim 2, Hiramoto and Cai further teach:
The node device according to claim 1, further comprising: a memory that includes a shared area which is shared by the plurality of processes, wherein one of the plurality of registers is further configured to store an address of the shared area, and the controller is further configured to write the operation result into the shared area by using the address of the shared area, which is stored in the one of the plurality of registers, to notify of the completion of the reduction operation to the plurality of processes. (Hiramoto [0119]: “the input data register 841 temporarily stores inputted data ("write data" illustrated in FIG. 10) transmitted from the CPU 3 and subjected to reduction operation, and inputs the stored data as "read data" to the storage device 844 through the multiplexer 842 according to a designation from the controller 821”; [0120]: “The storage device 844 stores data inputted through the input data register 841. In this manner, the storage device 844 holds data used in a reduction operation. A storage capacity of the storage device 844 is given by, for example, (the number of control registers 822).times.(the number of bits of data). An address of the storage device 844 in which the data used in the reduction operation shall be held is designated by a write address from the controller 821. A write address of the storage device 844 corresponds to the control register 822 used in the reduction operation, and is generated based on a control register number of the control register 822”.)

As per claim 3, Hiramoto and Cai further teach:
The node device according to claim 1, further comprising: a memory that includes a plurality of areas which are respectively used by the plurality of processes, wherein one of the plurality of registers is further configured to store an address of each of the plurality of areas, and the controller is further configured to write the operation result into the plurality of areas by using the address of each of the plurality of areas which is stored in the one of the plurality of registers, to notify of the completion of the reduction operation to the plurality of processes. (Hiramoto [0119]: “the input data register 841 temporarily stores inputted data ("write data" illustrated in FIG. 10) transmitted from the CPU 3 and subjected to reduction operation, and inputs the stored data as "read data" to the storage device 844 through the multiplexer 842 according to a designation from the controller 821”; [0120]: “The storage device 844 stores data inputted through the input data register 841. In this manner, the storage device 844 holds data used in a reduction operation. A storage capacity of the storage device 844 is given by, for example, (the number of control registers 822).times.(the number of bits of data). An address of the storage device 844 in which the data used in the reduction operation shall be held is designated by a write address from the controller 821. A write address of the storage device 844 corresponds to the control register 822 used in the reduction operation, and is generated based on a control register number of the control register 822”.)

As per claim 6, it claims substantially similar limitations as claim 1 and is therefore rejected under the same rationale.
As per claim 7, it claims substantially similar limitations as claim 2 and is therefore rejected under the same rationale.
As per claim 8, it claims substantially similar limitations as claim 3 and is therefore rejected under the same rationale.
As per claim 11, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the method variant of claim 3 and is therefore rejected under the same rationale.
Claims 4, 5, 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto and Cai, and in view of Sun et al (US 20130166879, hereinafter Sun).

As per claim 4, Hiramoto and Cai did not teach:
The node device according to claim 1, wherein each of the plurality of registers is further configured to store a flag that indicates a locked state or a released state, the locked state indicating a state where a register is not released due to the execution of the reduction operation, the released state indicating a state where a register is released due to the completion of the reduction operation, and the controller is further configured to: set the flag stored in each of the plurality of registers to indicate the locked state when the reduction operation is started; and set the flag stored in each of the plurality of registers to indicate the released state when the operation result is generated.
However, Sun teaches:
The node device according to claim 1, wherein each of the plurality of registers is further configured to store a flag that indicates a locked state or a released state, the locked state indicating a state where a register is not released due to the execution of the reduction operation, the released state indicating a state where a register is released due to the completion of the reduction operation, and the controller is further configured to: set the flag stored in each of the plurality of registers to indicate the locked state when the reduction operation is started; and set the flag stored in each of the plurality of registers to indicate the released state when the operation result is generated. (Sun [0040]: “initializing the synchronous engine device system: allocating a plurality of continuous addresses to synchronous memory structures as a plurality of Reduce variables, meanwhile maintaining a register named Reduce_HW_State to indicate a done state of a plurality of Reduce variables. Each processor allocates a segment of space in its main memory as Reduce_State, which is an indication of the done state for Reduce;”; [0041]: “N processes calling Reduce primitives, and using Reduce variable Rn to execute one Barrier operation, meanwhile the n.sup.th process saves the state of the n.sup.th bit of Reduce_State into its local variable Local_Reduce_State”; [0045]: “judging if the value of Count is equal to 0, if yes, it meaning that one Reduce has been finished, then reversing a corresponding bit in Reduce_HW_State, after that broadcasting Reduce_HW_State to the positions of Reduce_State of n processors;”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sun into that of Hiramoto and Cai in order have each of the plurality of registers is further configured to store a flag that indicates a locked state or a released state, the locked state indicating a state where a register is not released due to the execution of the reduction operation, the released state indicating a state where a register is released due to the completion of the reduction operation, and the controller is further configured to: set the flag stored in each of the plurality of registers to indicate the locked state when the reduction operation is started; and set the flag stored in each of the plurality of registers to indicate the released state when the operation result is generated. Sun [0171] provided a motivation to combine the prior art by teaches such setup would “support and accelerate the basic primitives such as Barrier, Lock/Unlock, Reduce, Put/Get etc., raises greatly the execution speed of synchronization primitives, decreases the communication amount among processes, and simplify the interface of the synchronization primitives, without relying on the Cache coherence of multiprocessor and special instruction sets of processor, thus makes the parallel programs use synchronization primitives more easily, having the features of easy use, broader application and quick execution speed”.

As per claim 5, Hiramoto and Cai did not teach:
The node device according to claim 1, wherein each of the plurality of registers is further configured to store a flag that indicates a locked state or a released state, the locked state indicating a state where a register is not released due to the execution of the reduction operation, the released state indicating a state where a register is released due to the completion of the reduction operation, and the controller is further configured to: set the flag stored in each of the plurality of registers to indicate the locked state when the reduction operation is started; and store the operation result in each of the plurality of registers and set the flag stored in each of the plurality of registers to indicate the released state when the operation result is generated, to notify of the completion of the reduction operation to the plurality of processes.
However, Sun teaches:
The node device according to claim 1, wherein each of the plurality of registers is further configured to store a flag that indicates a locked state or a released state, the locked state indicating a state where a register is not released due to the execution of the reduction operation, the released state indicating a state where a register is released due to the completion of the reduction operation, and the controller is further configured to: set the flag stored in each of the plurality of registers to indicate the locked state when the reduction operation is started; and store the operation result in each of the plurality of registers and set the flag stored in each of the plurality of registers to indicate the released state when the operation result is generated, to notify of the completion of the reduction operation to the plurality of processes. (Sun [0040]: “initializing the synchronous engine device system: allocating a plurality of continuous addresses to synchronous memory structures as a plurality of Reduce variables, meanwhile maintaining a register named Reduce_HW_State to indicate a done state of a plurality of Reduce variables. Each processor allocates a segment of space in its main memory as Reduce_State, which is an indication of the done state for Reduce;”; [0041]: “N processes calling Reduce primitives, and using Reduce variable Rn to execute one Barrier operation, meanwhile the n.sup.th process saves the state of the n.sup.th bit of Reduce_State into its local variable Local_Reduce_State”; [0045]: “judging if the value of Count is equal to 0, if yes, it meaning that one Reduce has been finished, then reversing a corresponding bit in Reduce_HW_State, after that broadcasting Reduce_HW_State to the positions of Reduce_State of n processors;”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sun into that of Hiramoto and Cai in order have each of the plurality of registers is further configured to store a flag that indicates a locked state or a released state, the locked state indicating a state where a register is not released due to the execution of the reduction operation, the released state indicating a state where a register is released due to the completion of the reduction operation, and the controller is further configured to: set the flag stored in each of the plurality of registers to indicate the locked state when the reduction operation is started; and store the operation result in each of the plurality of registers and set the flag stored in each of the plurality of registers to indicate the released state when the operation result is generated, to notify of the completion of the reduction operation to the plurality of processes. Sun [0171] provided a motivation to combine the prior art by teaches such setup would “support and accelerate the basic primitives such as Barrier, Lock/Unlock, Reduce, Put/Get etc., raises greatly the execution speed of synchronization primitives, decreases the communication amount among processes, and simplify the interface of the synchronization primitives, without relying on the Cache coherence of multiprocessor and special instruction sets of processor, thus makes the parallel programs use synchronization primitives more easily, having the features of easy use, broader application and quick execution speed”.

As per claim 9, it claims substantially similar limitations as claim 4 and is therefore rejected under the same rationale.
As per claim 10, it claims substantially similar limitations as claim 5 and is therefore rejected under the same rationale.
As per claim 14, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the method variant of claim 5 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196